DAUKSCH, Judge.
Appellant, Crane Institute of America, Inc. timely appeals an order denying its motion for temporary injunctive relief to enjoin appellees, America Crane Training Services, Inc., Jack Wilson and Bonna Lynn Hastings, Jr. from using and disclosing the names on its customer list.
Appellant filed a motion for temporary injunction alleging that appellees misappropriated its customer list, alleged by it to be a trade secret, in violation of the Uniform Trade Secrets Act set forth in Chapter 688, Florida Statutes (1991). The trial court denied appellant’s motion for temporary injunction on the ground that it failed to establish a prima facie case of misappropriation of a trade secret. The court found that the motion was based on speculation. Based upon our review of the testimony presented at the injunction hearing, we affirm the trial court’s ruling. See Mittenzwei v. Industrial Waste Service, Inc., 618 So.2d 328 (Fla. 3d DCA 1993).
AFFIRMED.
GOSHORN, C.J., and COBB, J., concur.